Ted Goodloe, Esq. State Highway and Transportation Dept. P. O. Box 2261 Little Rock, Arkansas 72203
Dear Mr. Goodloe:
This is in response to your request for an opinion regarding the Arkansas truck weight laws as embodied in Act 7 of 1983 which is codified as Ark. Stat. Ann. 75-817 (1979).
It is my understanding that this matter is currently in litigation.  This set of circumstances prevents us from responding to your request.  The policy of this office dictates that an opinion not be rendered on matters that are the subject of litigation in progress.  Any attempt to address the substantive provisions of Act 7 would, in this instance, violate this policy.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.